 1
     McGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
 3
     Regional Chief Counsel, Region IX
 4   Social Security Administration
 5
     DONNA W. ANDERSON, PSBN 46355
     Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
 7         San Francisco, CA 94105-1545
           Telephone: (415) 977-8930
 8
           Facsimile: (415) 744-0134
 9         E-mail: Donna.W.Anderson@ssa.gov
10
     Attorneys for Defendant
11

12                               UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
                                     SACRAMENTO DIVISION
14

15
     ROSALIE RUTH BUYCK,                        )   Case No. 2:18-cv-01688-CKD
16                                              )
              Plaintiff,                        )
17
                                                )   STIPULATION AND [PROPOSED]
18                         v.                   )   ORDER FOR AN EXTENSION OF
19                                              )   TIME
     NANCY A. BERRYHILL, Acting                 )
20
     Commissioner of Social Security,           )
21                                              )
               Defendant.                       )
22
                                                )
23

24         IT IS HEREBY STIPULATED, by and between the parties, through their
25   respective counsel of record, that the time for Defendant to respond to Plaintiff’s
26   Motion for Summary Judgment be extended until January 14, 2019. This is
27   Defendant’s first request for an extension of time to respond. Defense counsel
28   requires additional time to fully review the administrative record and consider the



                                                1
 1
     government’s position due to conflicting due dates and Defense counsel’s scheduled
 2
     use/lose leave. Plaintiff’s counsel does not object to the extension and agrees that
 3
     all subsequent deadlines should be accordingly extended.
 4
                                            Respectfully submitted,
 5

 6
     Date: November 30, 2018                Osterhout Disability Law, LLC
 7

 8                                   By:     /s/ Hannalore B. Merritt *
                                            HANNALORE B. MERRITT
 9
                                            Attorney for Plaintiff
10                                          (*By e-mail authorization on 11/30/18)
11

12
     Dated: November 30, 2018               McGREGOR W. SCOTT
13                                          United States Attorney
                                            DEBORAH LEE STACHEL
14
                                            Regional Chief Counsel, Region IX
15                                          Social Security Administration
16
                                              /s/ Donna W. Anderson
17                                          DONNA W. ANDERSON
18                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
19

20
                                            ORDER
21

22
     APPROVED AND SO ORDERED:
23

24   Dated: December 5, 2018
                                               _____________________________________
25
                                               CAROLYN K. DELANEY
26                                             UNITED STATES MAGISTRATE JUDGE

27

28




                                               2
